DETAILED ACTION
This action is response to communication:  response to RCE filed on 03/09/2021.
Claims 1-13 and 16-22 are currently pending in this application.  
The IDS filed on 03/09/2021 has been considered.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Applicant’s terminal disclaimer field on 12/07/2020 has been approved.


Allowable Subject Matter
Claims 1-13 and 16-22 are allowed.
The following is an Examiner’s statement of Reasons for Allowance:
The claimed invention is non-obvious over the cited prior art in the IDS.  The foreign application is different than the currently claimed invention as the currently claimed invention has been amended.  Also, please see prior Notice of Allowance.  The record is clear; therefore, no reason for allowance is necessary.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495